THIS NOTE AND ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO MOUNT TAM BIOTECHNOLOGIES, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERTIBLE PROMISSORY NOTE

 

Aggregate Amount: $500,000.00

Effective Date: March 5, 2018

 

FOR VALUE RECEIVED, Mount Tam Biotechnologies, Inc., a Nevada corporation (the
“Maker”), promises to pay to Fromar Investments, LP or its permitted assigns
(the “Holder”) the principal sum of $500,000.00, as scheduled pursuant to
Schedule I, which is attached hereto and incorporated herein by this reference,
together with interest on the unpaid principal balance(s) under this Note from
time to time outstanding at the rate of 8.0% per year, minus any amounts prepaid
by the Maker or converted by the Holder pursuant to the terms of this
Convertible Promissory Note (this “Note”), until paid in full. Subject to the
conversion provisions set forth herein or permitted prepayments pursuant to the
terms of this Note, all outstanding principal and accrued interest shall be due
and payable on September 30, 2018 (the “Maturity Date”). Interest on the
outstanding amounts due under this Note shall be computed for each payment from
each funding date (as set forth on Schedule 1 hereto) on the basis of a year of
365 days for the actual number of days elapsed. All cash payments made by the
Maker under this Note shall be in immediately available funds.

 

The payment of all amounts due under this Note, and the performance of all
obligations of Maker under this Note, are fully secured by the Security
Agreement between the Maker and Holder effective as of March 5, 2018.

Effective upon a complete funding of the entire principal amount of $500,000, in
accordance with Schedule I, the Maker shall issue to the Holder 1,000,000 shares
of its common stock.  Maker shall issue to the Holder an additional 1,000,000
shares of its common stock in the event that the Maker has not either (i) closed
a Financing resulting in funding of at least $1,000,000 to the Maker after the
date of this Note, but on or before July 1, 2018, or (ii) received a binding
term sheet or other similar binding agreement pertaining to a licensing
transaction with a company that operates in the pharmaceutical and/or biotech
industries that will provide for at least $500,000 in upfront payments to the
Maker on or before July 1, 2018, as well as milestones and royalties for TAM-01,
TAM-3, or for any follow-on compounds of the Maker (a “Licensing Transaction”)
on or before July 1, 2018.  The Maker shall issue to the Holder an additional
3,000,000 shares of its common stock in the event that the Maker has not either
(i) closed a Financing resulting in funding of at least $1,000,000 to the Maker
after the date of this Note, but on or before September 30, 2018, or (ii)
received a binding term sheet or other similar binding agreement for a Licensing
Transaction on or before September 30, 2018.

 

From and after the Maturity Date, the Holder may, at the sole and exclusive
option of the Holder, convert some or all of the outstanding principal and
interest under this Note (the “Outstanding Amount”) into shares of the same
class and series of capital stock of the Maker issued to investors in the most
recent Financing (the “Financing Securities”) at a conversion price equal to 80%
of the price per share

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

of Financing Securities paid by the other investors in the Financing.
“Financing” means the issuance of stock by the Maker or any security convertible
into, exchangeable for, or exercisable for stock of the Maker, after the date
hereof; provided that the primary purpose of such issuance must be to raise
capital (and as such excludes, for the avoidance of doubt, issuances of stock of
the Maker or securities convertible into, exchangeable for or exercisable for
stock of the Maker to employees, directors, consultants or other service
providers in connection with the provision of goods or services to the Maker).

 

In addition, effective upon the closing of any Financing resulting in gross
proceeds to the Maker, in one or a series of related transactions, of at least
$2,000,000 (including the aggregate amount of any indebtedness converted into
equity securities in such Financing) in which either (i) the investor leading
the negotiation with the Maker is a bona fide institutional investor or (ii) if
the investor leading the negotiation is not a bona fide institutional investor,
such Financing includes commercially reasonable customary terms and conditions
for an equity financing of an early stage biopharmaceutical company, which may
(but shall not be required to) include one or more of the following terms:
liquidation preferences, dividend rights, protective provisions, voting rights,
anti-dilution provisions, conversion rights, board representation for the
investors, redemption rights, preemptive rights, information rights,
registration rights, drag-along rights, rights of first refusal and co-sale
rights (in the case a Financing satisfies either clause (i) or (ii) above, a
“Qualified Financing”) then the aggregate Outstanding Amount shall automatically
without any further action of the parties be converted into shares of the same
class and series of capital stock of the Maker issued to investors in the
Qualified Financing (the “Qualified Financing Securities”) at a conversion price
equal to 80% of the price per share of Qualified Financing Securities paid by
the other investors in the Qualified Financing. The parties acknowledge and
agree that a Financing which contains commercially reasonable customary terms
and conditions for an equity financing of an early stage biopharmaceutical
company does not have to contain all of the examples of terms listed in
sub-clause (ii) of the preceding sentence.

 

The Maker shall notify the Holder in writing of the anticipated occurrence of a
Financing or Qualified Financing at least 20 days prior to the closing date of
the Financing or any Qualified Financing.

 

In lieu of the Maker issuing any fractional shares to the Holder upon the
conversion of this Note, the Maker shall pay to the Holder an amount equal to
the product obtained by multiplying the applicable conversion price by the
fraction of a share not issued pursuant to the conversion of this Note.

 

Upon the conversion of this Note pursuant to the terms set forth herein, the
Holder agrees to (i) execute and deliver to the Maker a customary 180-day
lock-up agreement in connection with an initial public offering, and (ii)
execute and deliver to the Maker all transaction documents entered into in
connection with such conversion, which may include a purchase agreement,
investor rights agreement, voting agreement, right of first refusal and co-sale
agreement and/or other ancillary agreements, with customary representations and
warranties and transfer restrictions. The Holder agrees in connection with any
conversion of this Note to deliver the original of this Note (or a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Maker whereby the Holder agrees to indemnify the
Maker from any loss incurred by it in connection with this Note) prior to
conversion.

 

This Note shall become immediately due and payable without notice or demand (but
subject to the conversion rights set forth herein) upon the occurrence at any
time of any of the following events of default (individually, an “Event of
Default” and collectively, “Events of Default”):

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)the Maker fails to pay any of the principal, interest or any other amounts
payable under this Note when due and payable; 

 

(2)the Maker files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or seeks the appointment of
a custodian, receiver, trustee (or other similar official) of the Maker or all
or any substantial portion of the Maker’s assets, or makes any assignment for
the benefit of creditors or takes any action in furtherance of any of the
foregoing, or fails to generally pay its debts as they become due; 

 

(3)an involuntary petition is filed, or any proceeding or case is commenced,
against the Maker (unless such proceeding or case is dismissed or discharged
within 60 days of the filing or commencement thereof) under any bankruptcy,
reorganization, arrangement, insolvency, adjustment of debt, liquidation or
moratorium statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
applied or appointed for the Maker or to take possession, custody or control of
any property of the Maker, or an order for relief is entered against the Maker
in any of the foregoing; 

 

(4)excluding any consulting, advisory or similar agreements with consultants or
advisors existing as of the date hereof, the occurrence of a breach or default
under any agreement, instrument or document to which the Maker is a party or by
which it is bound, involving any obligation for borrowed money of more than
$100,000 in the aggregate; 

 

(5)the Maker materially breaches any other agreement with the Holder (including
without limitation any security agreement) or with 0851229 BC, Ltd.; or 

 

(6)without obtaining the prior written consent of the Holder, the Maker borrows
any funds from a third party without repaying this Note in full (excluding for
this purpose account and trade payables incurred by the Maker in the ordinary
course of business), or the Maker is party to a merger, or there is a sale of a
controlling interest in the outstanding stock of the Maker, or a sale of all or
substantially all of the Maker’s assets, or enters into an agreement for any of
the foregoing. 

 

Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded creditors generally
by the applicable federal laws or the laws of the State of California.

 

Notwithstanding anything to the contrary, this Note may be prepaid, in whole or
in part, without the prior written consent of the Holder. The Maker shall
disclose in writing to the Holder if and when it is in material discussions with
respect to a Qualified Financing or a Financing.

 

All payments by the Maker under this Note shall be made without set-off or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law.

 

The Maker shall pay the reasonable costs and expenses (including reasonable
attorney’s fees and disbursements) that it incurs and, upon presentation of
appropriate receipts, that the Holder incurs with respect to the preparation,
negotiation, execution and delivery of this Note, any security agreement and

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

any other agreement or instrument contemplated hereby or thereby. After the
occurrence of an Event of Default, the Maker shall pay all costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs,
incurred in connection with any act or actions taken to collect or otherwise
satisfy the obligations due under this Note, any security agreement and any
other agreement or instrument contemplated hereby or thereby.

 

No delay or omission on the part of the Holder in exercising any right under
this Note shall operate as a waiver of such right or of any other right of the
Holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of the same or any other right on any future occasion. This
Note may not be amended or modified without the prior written consent of the
Maker and the Holder.

 

All payments by the Maker under this Note shall be applied first to any fees and
expenses due and payable hereunder, then to the accrued interest due and payable
hereunder and the remainder, if any, to the outstanding principal.

 

The Maker hereby waives presentment, demand, protest and notices of every kind
and assents to any permitted extension of the time of payment and to the
addition or release of any other party primarily or secondarily liable
hereunder.

 

Until the conversion of this Note, the Holder shall not have or exercise any
rights by virtue of this Note as a stockholder of the Maker.

 

All rights and obligations hereunder shall be governed by the laws of the State
of California (without giving effect to principles of conflicts or choices of
law) and this Note is executed as an instrument under seal.

 

Neither the Maker nor the Holder may assign, sell or otherwise transfer this
Note or any of their respective rights and duties hereunder without the prior
written consent of the other party hereto.

 

The Maker acknowledges that neither this Note nor any securities issuable upon
the conversion of this this Note (collectively, the “Note Securities”) will be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Holder represents that (i) it is acquiring the
Note Securities for its own account, for investment purposes only and not with a
view to, or for sale in connection with, any distribution and (ii) it is an
“accredited investor” under Regulation D promulgated under the Securities Act.

 

 

[Signature page follows.]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Note effective as of the
effective date set forth above.

 

 

 

MAKER:

 

MOUNT TAM BIOTECHNOLOGIES, INC.

 

 

 

By: /s/ Richard Marshak 

Print Name: Richard Marshak

Title: Chief Executive Officer

 

HOLDER:

 

FROMAR INVESTMENTS, LP

 

 

 

By: /s/ Doug Froese 

Name:Doug Froese 

Title:Chief Financial Officer 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Schedule 1

Schedule of Drawdowns

 

Amount

 

Date

$100,000

On March 5, 2018

 

$150,000

On/before March 15, 2018

 

$100,000

On/before April 4, 2018

 

$150,000

On/before April 16, 2018

 

--------------------------------------------------------------------------------

6

 

 